 



Exhibit 10.4
ADDENDUM TO SCHEDULE B
This Addendum (this “Addendum”) is effective as of September 25, 2006 (the
“Effective Date”) by and between AIG Technologies, Inc. (“AIGT”) and Allied
World Assurance Company, Ltd and its Affiliates (“Customer”) and is hereby made
part of and incorporated into that certain Master Services Agreement (the
“Agreement”) between AIGT and Customer dated as of May 9, 2006.
The parties have entered into the Agreement for the provision of certain rights,
services, resources, and deliverables to Customer by AIGT. Schedule E of the
Agreement contemplates that the parties hereto may enter into an addendum to
Schedule B (Fees and Services) in connection with optional products, services,
resources or deliverables being provided by AIGT to Customer.
NOW, THEREFORE, for and in consideration of the foregoing premises, and the
agreements of the parties set forth below, Customer and AIGT agree as follows:
1  Service Overview

AIGT will oversee design, engineer and implement:

  –   A dedicated Customer NT4 Domain.

  •   User permissions to be maintained to AIGT standards.     •   Current group
policies to be maintained.

  –   Three regional data centers (Customer facilities) located in London, New
York and Bermuda, each consisting of the following components as deemed
necessary:

  •   An exchange 5.5 Messaging server.

  •   BlackBerry server.

  •   File server.

  •   Tape backup equipment.

      To support ~235 Customer’s users; 40 European, 45 US, 150 Bermuda.     –  
Customer to procure all necessary hardware/software based on AIGT standards.    
–   The Customer equipment will be setup by AIGT personnel mutually agreed upon
by AIGT and Customer, which setup shall conform to AIGT’s standards at the
Customer’s data centers on the Customer side of the firewalls currently in
place.     –   A temporary two way domain trust will be implemented between
Customer and AIGT during the transition period and administered by AIGT
personnel.     –   The Customer-AIGT domain trust will be removed by mutual
agreement of AIGT and Customer.

The following diagram provides a logical representation of the Customer’s data
centers with AIGT connectivity.

1



--------------------------------------------------------------------------------



 



() [y27039y2703901.gif]

2



--------------------------------------------------------------------------------



 



2   Customer Responsibilities:

  –   In connection solely with the products and services described in this
Addendum, Customer shall order, purchase and procure equipment, software,
licenses and perform on-going maintenance of the procured equipment and
software, reasonably in accordance with communicated guidelines of AIGT, in a
timely fashion conforming to AIGT’s engineering, operations and OCIO
requirements and standards.     –   Provide all Customer related application and
desktop related user remediation.     –   Provide tape cycling and backup tapes
as required.

3   Product, Services and Pricing:

    3.1   BlackBerry         Customer to provide all hardware, software,
handheld devices and carrier service contracts, as mutually agreed upon by AIGT
and Customer.         Pricing         Valid with AIGT email contract only.      
  Unit of charge: BlackBerry users         One-time professional services
charge: Forty-Six Thousand Nine Hundred Twenty Dollars ($46,920.00) payable upon
execution of this Addendum.         Current Volume: 114     3.2   Wintel Field
Server         Customer to provide all hardware and software, as mutually agreed
upon by AIGT and Customer.         Included in this product:

  –   Incident management     –   Security management     –   Hardware
management     –   Networking

      Service Levels:         All Service Level objectives that are relevant to
this product are the responsibility of AIGT.

  –   Operational window - 7 X 24 X 365; Must include maintenance window for
four (4) hours weekly.     –   Availability – best effort

      Pricing         Unit of charge: Image         Monthly Maintenance Charge:
$1,346.40 per image         Per actual volume: billed at usage     3.3   Public
Folders         Pricing         Unit of Charge: Per folder         Monthly
Charge: $4.68 per Folder         Per actual volume: billed at usage

3



--------------------------------------------------------------------------------



 



3.4   Help Desk & Dispatch Services

  Service Levels:   –   AIGT to provide helpdesk services and packaging and
distribution of security-related patches and fixes, service pack upgrades and
antivirus software components.     –   Hardware break/fix maintenance, desk side
software support.

    Pricing       Unit of Charge: Per Customer US user       Monthly Charge:
$120 per User       Per actual volume: billed at usage   4.   Travel and Living
Expenses       Pricing       Any travel and reasonable expenses related thereto
incurred by AIGT shall be billed to Customer at actual cost. Travel requests and
an accounting of anticipated related expenses and costs must be agreed to in
advance in writing by both parties.

5.   Except as expressly modified herein in connection with the additional
products, services, resources or deliverables to be provided hereunder, all
terms and conditions of the Agreement shall continue in full force and effect as
set forth in the Agreement. All capitalized terms used in this Addendum but not
defined herein shall have the same meanings ascribed to such terms as set forth
in the Agreement. Each party represents and warrants to the other party that
this Addendum has been duly authorized, executed and delivered by it and
constitutes a valid and legally binding agreement with respect to the subject
matter contained herein. Each party agrees that the Agreement, as amended by
this Addendum, constitutes the complete and exclusive statement of the agreement
between the parties, and supersedes all prior proposals and understandings, oral
and written, relating to the subject matter contained herein. This Addendum is
to be construed in accordance with and governed by the internal laws of the
State of New York (as permitted by Section 5-1401 of the New York General
Obligations Law or any similar successor provision) without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties. Any legal suit, action or proceeding arising out of
or relating to this Addendum shall be commenced in a federal court in the
Southern District of New York or in state court in the County of New York, New
York, and each party hereto irrevocably submits to the exclusive jurisdiction
and venue of any such court in any such suit, action or proceeding. Except for
actions for nonpayment, neither AIGT nor Customer may bring a claim or action
more than two (2) years after the cause of action arose. This Addendum shall not
be modified or rescinded except in a writing signed by the parties.
IN WITNESS WHEREOF, the parties have caused this Addendum to be executed by
their duly authorized representatives as of the Effective Date.

              AIG Technologies, Inc.   Allied World Assurance Company, Ltd
 
           
By:
  /s/ Mark S. Popolano   By:   /s/ Scott Carmilani
 
           
 
           
Name:
  Mark S. Popolano   Name:   Scott Carmilani
 
           
 
           
Title:
  President   Title:   President
 
           

4